Citation Nr: 1641563	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  09-33 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the service connected disability of an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder ("PTSD") from July 13, 2002 to August 13, 2012.  

2.  Entitlement to an increased disability rating in excess of 70 percent for the service connected disability of an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder ("PTSD") from August 14, 2012 to October 4, 2015.  

3.  Entitlement to a total disability rating based on individual unemployability prior to October 5, 2015.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2001 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from March 2008, April 2009, and November 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a hearing before the Board in November 2011.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was previously before the Board in June 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical examination and opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  
FINDINGS OF FACT

1.  For the period from July 13, 2007 to August 13, 2012, the Veteran's acquired psychiatric disability to include PTSD and bipolar disorder has more nearly approximated total occupational and social impairment due to symptoms as: suicidal ideation; depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss.    

2.  For the period from August 14, 2012 to October 4, 2015, the Veteran's acquired psychiatric disability to include PTSD and bipolar disorder has more nearly approximated total occupational and social impairment due to symptoms as: suicidal ideation; depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss.    

3.  Effective July 13, 2002, the Veteran is in receipt of an overall 100 percent rating, and the Veteran failed to meet the criteria for a special monthly compensation for a TDIU.  





CONCLUSION OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 100 percent for PTSD have been met for the period from July 13, 2002 to August 13, 2012.  38 U.S.C.A. §§ 1155, 5107(West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 100 percent for PTSD have been met for the period from August 14, 2012 to October 4, 2015.  38 U.S.C.A. §§ 1155, 5107(West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

3.  The criteria for a TDIU for the period from July 13, 2002 to October 4, 2015, have not been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015). 

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.

The Veteran was in receipt of a 30 percent evaluation for the service connected disability of PTSD for the period from July 13, 2002 to August 13, 2012 and a 70 percent evaluation from August 14, 2012 to October 4, 2015.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the PTSD symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  See DSM-IV at 46-47.

Throughout the appeal period, the Veteran has asserted that his PTSD symptoms are much more severe than those contemplated by a 30 or 70 percent disability rating previously assigned.  

For the period of July 13, 2002 to August 13, 2012

After a review of all the evidence, lay and medical, the Board finds that for the period of July 13, 2002 to August 13, 2012, the Veteran's acquired psychiatric disorders have been manifested by total occupational and social impairment with symptoms that more nearly approximate the criteria for a 100 percent rating under Diagnostic Code 9411.  

The Veteran initially applied for service connection for a psychiatric condition in July 2002.  However, the Veteran failed to appear for the scheduled examination and the RO determined that the Veteran's service treatment records were void of a diagnosis of a psychological condition and, as such, the RO denied his claim.  The Veteran subsequently stated that he was out of town and requested that his psychiatric examination be rescheduled.  The RO attempted to reschedule the Veteran's examination, but was unable to because the Veteran continued to change his address.  In July 2007, the Veteran filed a claim for service connection for PTSD.  

As evidence to support his claim for PTSD, the RO obtained VA mental health treatment notes dated from December 2003 to April 2004.  In December 2003, the Veteran presented at the VA, at his family's request, seeking help to manage his anger issues.  He admitted to having anger issues since basic training, which kept him from focusing and maintaining employment since separation.  He simply stated that he "snaps."  In January 2004, another treatment note states that the Veteran continued to present with anger issues.  He reported multiple incidents of losing his temper and "snapping" at people.  He stated that he attacks people when he feels threatened, disrespected or lied to.  He had been in numerous verbal and physical altercations with family, friends and strangers.  He shared an incident of a time when he assaulted his mother's male friend because the Veteran thought the man was lying to him and he got mad.  The Veteran subjectively reported that the incidents are not pre-meditated, and he sometimes feels bad about them, but that he "can't walk away."  A treatment note from March 2004 diagnosed the Veteran with explosive disorder or paranoid personality disorder due to symptoms of an adversarial view of other's intentions.  He was given a GAF score of 45.  

Social security records from December 2008 show that the Veteran was considered permanently disabled due to his psychological limitations and he was not considered able to perform past relevant work.  The examiner's assessment described the Veteran as precluded from the ability to meet basic mental demands of unskilled work on a sustained basis, due to a diagnosis of personality disorders and mood disorders. 

In February 2009, the Veteran underwent a VA examination that diagnosed the Veteran with bipolar disorder, noting that the stress of the Veteran's service was a significant factor in the development of bipolar disorder.  Symptoms of his disorder were manifested by irritability, short temper, anger, frustration, hostility, social isolation, and poor judgment.  The examiner noted that the Veteran's irritability, anger, and low tolerance for frustration when he is depressed contribute to his overall functional impairment.  Further, the Veteran reported a lack of motivation, lethargy, and fatigue, which all added to his functional impairment.  The examiner concluded that his bipolar disorder contributed to his social impairment, and as a result the Veteran would likely experience some difficulties in an employment environment.  The Veteran reported at this examination that he had not worked since mid-2007 with the exception of two or three months on a contracting job, but has not worked since that time.  This examiner concluded that the Veteran's mental disorder significantly interfered with his employment.  His functional impairment was from his irritability and short temper.  At the time, the Veteran had impairment of thought process/communication; he experienced attention difficulties secondary to his mood disorder, as well as difficulties with memory, commonly forgetting the names of people, places, objects in his home, appointments, keys, or cell phone.  Lastly, the Veteran showed symptoms of intermittent explosive disorder, because he commonly failed to resist aggressive impulses and his outburst of anger frequently result in serious assaultive acts on friends and strangers.  His aggressive responses are exaggerated and out of proportion to precipitating events.  

The Board is granting the Veteran a higher rating for this time period due to evidence of symptoms that more closely approximate a 100 percent rating.  For instance, there is evidence of suicidal ideation; depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self; disorientation to time or place; and memory loss for names of close relatives.  While not all the criteria for a higher rating is evidenced, for instance, the Veteran did not display a homicidal ideation; however he has on many occasion expressed suicidal ideation.  Nor has the Veteran displayed delusions or hallucinations; however, he does suffer from intense nightmares and flashbacks that can cause intense rage.  During this period the Veteran also had GAF scores in the 40's.  

As such, a 100 percent disability rating for an acquired psychiatric disorder is granted for the period from July 13, 2002 to August 13, 2012 under Diagnostic Code 9411.  38 C.F.R. § 4.3, 4.7. 

For the period from August 14, 2012 to October 4, 2015

After a review of all the evidence, lay and medical, the Board finds that for the period of August 14, 2012 to October 4, 2015, the Veteran's acquired psychiatric disorders have been manifested by total occupational and social impairment with symptoms that more nearly approximate the criteria for a 100 percent rating under Diagnostic Code 9411.  

The Veteran underwent an initial examination for PTSD in August 2012.  The Veteran was diagnosed with PTSD under the DSM-IV by the VA examiner.  The Veteran's GAF score was reported as 40.  The examiner noted that the Veteran suffered from chronic symptoms of major psychiatric conditions that limit his social and work functioning significantly.  The examiner commented that the Veteran had been previously diagnosed with intermittent explosive disorder; however, the examiner did not continue that diagnosis in August 2012.  The examiner stated that the Veteran's rage reactions were at least as likely as not accounted for by his chronic severe PTSD due to an interpersonal trauma and was amplified during hypomanic or manic phases of his service connected bipolar disorder.  Additionally, the examiner noted that there was a possible history of head injuries that would contribute to reduced emotional regulation and behavioral control, which was, impulsivity and difficulty managing anger.  

After a thorough examination of the Veteran in August 2012, he was diagnosed with bipolar and PTSD that together were manifested by the following symptoms:  sad mood, loss of pleasure, decreased self-esteem, hopelessness, decreased appetite, elevated mood, racing thoughts, flight of ideas, grandiose ideation, intensified paranoid ideation, nightmares, intrusive thoughts and memories, flashbacks, panic level reactivity to triggers, avoidance of references of the trauma, difficulty talking about the trauma, and hypervigilance of paranoid proportions.  At the end of this examination it was noted that the Veteran depressed and anxious, his affect was numb and flat, his thought process was digressive, and he had symptoms of re-experiencing, avoidance, and increased arousal.  At the time of this examination he subjectively appeared sad, hopeless with poor self-esteem, and had loss of pleasure.  He reported a diminished libido and appetite, as well as suicidal thoughts.  

The Veteran underwent a VA mental health examination in October 2015.  At the time of this examination, the Veteran's PTSD diagnosis and bi-polar diagnosis were continued.  The examiner noted that the Veteran was diagnosed with bipolar disorder in July 2002 and his PTSD diagnosis was from July 2007.  The examiner noted that it was not possible to identify the relationship between PTSD and bipolar disorders in the Veteran's case.  It was further noted that PTSD is commonly found to co-occur with mood disorders including bipolar disorders.  However, a causal relationship was not possible to identify.  

The examiner in October 2015 noted that Veteran's PTSD caused him to suffer from recurrent memories, thoughts and dreams related to trauma stressor, attempts to avoid reminders of trauma stressor, detachment, persistent negative state, distorted cognition related trauma stressor, hypervigilance, exaggerated startle response, and agitation.  The Veteran's bipolar disorder causes him to have periods of hypomania during which the Veteran experiences an expansive mood, increased energy, is very talkative, has racing thoughts, and increased distractibility.  His bipolar disorder also causes him to have periods of depression during which he experiences a depressed mood, low self-esteem, and a diminished appetite.  The Veteran's difficulty with concentration can be attributed to both of his disabilities.  The examiner found the Veteran to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  

At the examination in October 2015, the Veteran reported that he had not worked since 2007.  He had tried to start his own business but was unsuccessful and had little insight as to why his businesses were not successful.  He reported that he was unable to work in other jobs because of his significant difficulty trusting people, containing his agitation, and managing his anxiety.  He reported that he was homeless at the time of the examination and was staying on and off with a girlfriend, but was planning on going to a shelter.  He stated that he had limited social support; does not maintain strong relationships with his family; and does not have consistent friendships.  He has one 16 year old daughter, but told the examiner that he had a strained relationship with her.  Lastly, the Veteran noted his acquired psychiatric symptoms have significantly interfered with his daily function, since 2002.  

When evaluating the Veteran's PTSD symptoms, the examiner in October 2015 noted that the Veteran's disturbances caused clinically significant distress or impairment in social, occupational, other important areas of functioning.  The examiner concluded that the Veteran was functionally impaired due to his PTSD and bipolar disorder.  The Veteran had not worked since 2007; he had difficulty with agitation, impulse control, suspiciousness, concentration, and anxiety, which all interfere with his capacity to function adequately at work.  Further, the Veteran had significant difficulty with distractibility when experiencing hypomania and understanding and following complex instructions is difficult for him.  Moreover, it was noted that the Veteran had significant difficulty trusting people and reported periods of suspiciousness and agitation when dealing with the public and supervisors, as well as lacks judgment and insight that contributes to him being a safety hazard.  

The Board is granting the Veteran a higher rating for this time period due to evidence of symptoms that more closely approximate a 100 percent rating.  For instance, there is evidence of suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives.  While not all the criteria for a higher rating is evidence, for instance, the Veteran did not display a homicidal ideation, he has on many occasion expressed suicidal ideations.  The Veteran has not displayed delusions or hallucinations; however, he does suffer from intense nightmares and flashbacks that can cause intense rage.  During this period the Veteran also had GAF scores in the 40's.  

As such, a 100 percent disability rating for an acquired psychiatric disorder is granted for the period from August 14, 2012 to October 4, 2015 under Diagnostic Code 9411.  38 C.F.R. § 4.3, 4.7. 

Additional Considerations

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the Veteran's acquired psychiatric disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis for his acquired psychiatric disability the Board finds that the symptomatology and impairment caused by the Veteran's acquired psychiatric disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's acquired psychiatric disorder has been manifested by suicidal ideation; depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives.  

To the extent that some of the Veteran's symptomatology is not directly listed in the rating criteria, the Board finds that the symptoms of limited social support; inability to maintain strong relationships with his family; and lack of consistent friendships in itself symptoms of social impairment because it limits interactions with others.  

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  Moreover, the entire Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU 

TDIU is an element of all increased ratings for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, because the Veteran has been evaluated as 100 percent disabling for the entire period on appeal, Rice does not apply to this claim. 

However, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC). 

Bradley essentially requires that VA consider a TDIU claim despite the existence of a schedular total rating if VA finds the separate disability supports a TDIU independent of the disability that is rated 100 percent.  See Bradley, 22 Vet. App. 280, 294 (2008).

Therefore, the Board must consider whether the Veteran's service connected disabilities other than his acquired psychiatric disability to support entitlement to TDIU. 

The Veteran is not service connected for any other disability other than his acquired psychiatric disability, which fails to meet the requirement for special monthly compensation consideration of TDIU.  As such, there is no reason for VA to consider entitlement to a TDIU in this case.


Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
In cases such as this, where service connection has been granted and a disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.
  
In any event, VA provided the Veteran notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran's representative in a The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015). 
  
The Veteran was provided VA examinations in February 2009, August 2012 and October 2015, which are adequate for the purposes of determining service connection and an increased rating as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.







ORDER

An initial evaluation of 100 percent for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD), from July 13, 2002 to August 13, 2012 is granted.  

An increased evaluation to 100 percent for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD), from August 14, 2012 to October 4, 2015 is granted.  

A total disability rating based on special monthly compensation for the period from July 13, 2002 to October 4, 2015 is denied.  




______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


